UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
PATRICIA M. INSKEEP, ) Civil Action No.: 1:18-cv-00904
Plaintiff, )
) Magistrate Judge
v. ) Karen L. Litkovitz
)
ANDREW SAUL )
Commissioner of )
Social Security, )
Defendant. )

ORDER
This cause coming before the Court on the stipulation of the parties, due notice having
been given, and the Court being fully advised, it is hereby ordered that:

This matter shall be remanded back to the Commissioner for further administrative
proceedings, pursuant to Sentence Four of Section 205 of the Social Security Act, 42 U.S.C. §
405(g), for further development of the record. On remand, the Administrative Law J udge will
determine whether a cane is medically necessary, offer Plaintiff the opportunity for a hearing, take
further action to complete the administrative record, and issue a new decision.

Entered:

HON. KAREN L. LITKOVITZ
UNITED STATES MAGISTRATE JUDGE

Date: 8 Va 7, g
